Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.

 Response to Amendment
The Amendments filed on 3/11/2021 have been entered.  Claims 3-11, 13, 16-26, 28, and 31-33 are pending.  Claims 1-2, 12, 14-15, 27, 29-30 are cancelled. Claims 3 and 19 are amended and claims 4-11, 13, 16-18, 20-26, 28, and 31-33 are as previously presented. 
 
Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered.  Regarding the rejection of claim 3 and 19 under 35 USC 103, the applicant’s arguments that prior art references  of Utley, Brown, and Longley do not teach the newly amended limitation of "determining progress of the individual towards an abstinence trend based on the carbon monoxide levels measured from the samples of exhaled air; and displaying the progress of the individual towards the abstinence trend" are persuasive.  Therefore, the previous rejection under 35 USC 103 has been withdrawn.  However, a new grounds of rejection has been given under 35 USC 103 in response to the applicant’s amendments and in view of the prior art reference of Oike (JP 2005/070953) as discussed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 5, 8-11, 18-19, 21, 24-26, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley (US 2005/0263160) in view of Brown (US 6,334,778) in view of Oike (JP 2005/070953).
Regarding claim 3, Utley teaches a method of quantifying an individual's smoking behavior, comprising: 
obtaining a plurality of samples of exhaled air from the individual over a period of time using a detector unit and recording a collection time associated with each sample of exhaled air ([0025; 0026] sensor 22 can measure values from exhaled breath.  Utley further indicates that dx/dt can be calculate from the measured value x see [0051;0052] and Fig 7 and 8.  In order to calculate dx/dt at least two samples of the measured value must be taken to calculate dx/change in the value and time each sample was taken must be taken in order to calculate the value dt/change in time.); 
measuring an amount of exhaled carbon monoxide for each of the samples of exhaled air using a sensor in the detector unit (one of the values measured by sensor 22 is carbon monoxide [0061; 0062]);; 
compiling a dataset comprising the amount of exhaled carbon monoxide and the collection time for each sample of exhaled air (compiling is defined as assembling information as noted above multiple data points and their times must be collected/compiled in order to calculate dx/dt); 
quantifying an exposure of exhaled carbon monoxide over an interval of time within the period of time (The applicant does not define how the time interval is determined within the claim therefore a time to record a sample of carbon monoxide from the device taught by Utley can be considered a time interval see Utley [0048; 0051].); 
identifying trends indicative of smoking frequency and quantity with respect to peaks of carbon monoxide levels measured from the samples of exhaled air from the individual over the interval of time (Values dx/dt above a threshold the equivalent of a peak are indicative of smoking and therefore indicative of the quantity/frequency of smoking [0020; 0047; 0048; 0061; 0062] see also Fig 7 and 8.  Dx/dt is a trend/change in carbon monoxide which trend is also related to the smoking); 
Utley does not explicitly teach receiving an input data from the individual relating to one or more lifestyle events of the individual; correlating the lifestyle events with the trends indicative of smoking frequency and quantity to identify trigger events for smoking behavior; displaying the trends upon a display; determining progress of the individual towards an abstinence trend based on the carbon monoxide levels measured from the samples of exhaled air; and displaying the progress of the individual towards the abstinence trend.
Brown does teach a monitoring device that pairs a monitoring device and an input system for querying the user for additional information (see Fig 202, 211, and 212) and further teaches receiving an input data from the individual relating to one or more lifestyle events of the individual;  correlating the lifestyle events with the trends indicative of smoking frequency and quantity to identify trigger events for smoking behavior (see col 22 ll 59 to col 23 ll 47; col 32 ll 9-20 which teach querying the user for events such as mood and taking collected data about smoking frequency and nature/motivation/stimulus to determine triggers of smoking urge.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include determination of smoking triggers as is disclosed by Brown to smoking monitor method taught by Utley in order to determine best therapy methods for helping the individual overcome their addiction (see Brown col  23 ll 12-15).
Oike does teach device method of determining smoking behavior using a carbon monoxide breath sensor (see abstract) including the steps of displaying the trends upon a display ([0014; 0016] indicates a display unit 15 can display a chart based on the measured value of the value of the influence of smoking, the equivalent of smoking trend based on the level of carbon monoxide); determining progress of the individual towards an abstinence trend based on the carbon monoxide levels measured from the samples of exhaled air ([0119-0133; 0143-0148] teaches method of comparing exhaled thresholds to minimum CO level to determine how long a person has gone without a cigarette which indication of progress towards an abstinence trend); and displaying the progress of the individual towards ([0110-0112] indicates the display can show how long a person has gone without smoking based on the exhaled CO levels and lowest CO levels which are indications of abstinence trends. [0137] indicates displaying messages based on levels of non-smoking achievement which is also an abstinence trend see also [0014-0015; 0037; 0077; 0107].
 In view of the teachings of Oike, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include displaying progress towards an abstinence trend as is disclosed by Orike to the smoking cessation method taught by Utley in order to help guide and promote a willingness for the user to quit smoking (Orike [0014; 0015])
Regarding claim 5, Utley teaches the method of claim 3 wherein obtaining a plurality of samples of exhaled air comprises sequentially obtaining the plurality of samples of exhaled air (As noted in claim 3, Utley requires the recording of at least two samples sequentially with respect to time in order to calculate dx/dt).
Regarding claim 8, Utley teaches the method of claim 3 where measuring an amount of exhaled carbon monoxide comprises using a portable sensor (Portable is defined as capable of being transported or conveyed see Dictionary.com Unabridged Based on the Random House Unabridged Dictionary, Random House, Inc. 2018. Sensor 22 can be carried/transported within the mouth of a person see Fig 4 for example).
Regarding claim 9, Utley teaches the method of claim 3 wherein quantifying an exposure of exhaled carbon monoxide comprises correlating a function of exhaled carbon monoxide versus time over the period of time using the dataset (Dx/dt is a function correlated to carbon monoxide over time).
Regarding claim 10, Utley teaches the method of claim 3 further comprising altering a therapy provided to the individual in response to identified trends from the dataset (Dx/dt crosses the threshold, a trend, indicating smoking is occurring an unpleasant stimulus can be delivered which is a therapy.  Further, the threshold level for triggering the stimulus can be adjusted based on frequency smoking detected/negative stimulus triggered [0047; 0051-0054]).
Regarding claim 11, Utley teaches the method of claim 3 wherein receiving the input data from the individual further comprising recording a time of the input (The applicant does not define how the input data is collected or what the input data is. Therefore, the readings from sensor 22 can be interpreted as input data from the individual since the sensor is inputting data into the system which comes from the individual and as noted above the time of the input must be recorded in order to calculate dx/dt).
Regarding claim 18, Utley teaches the method of claim 3 wherein identifying trends with respect to peaks comprises identifying trends in a smoking behavior with respect to at least one peak (see claim 3 and 9).
Regarding claim 19, Utley teaches a method of quantifying an individual's smoking behavior, comprising:
obtaining a plurality of samples of exhaled air from the individual over a period of time and recording a collection time associated with each sample of exhaled air;
measuring an amount of exhaled carbon monoxide for each of the samples of exhaled air;
compiling a dataset comprising the amount of exhaled carbon monoxide and the collection time for each sample of exhaled air;
correlating a function of an exposure of exhaled carbon monoxide over an interval of time using the dataset over the period of time; 
receiving an input data from the individual relating to one or more lifestyle events of the individual;
identifying trends indicative of smoking frequency and quantity with respect to peaks of carbon monoxide levels measured from the samples of exhaled air from the individual over the interval of time from the dataset; correlating the lifestyle events with the trends indicative of smoking frequency and quantity to identify trigger events for smoking behavior; displaying the trends upon a display;
 determining progress of the individual towards an abstinence trend based on the carbon monoxide levels measured from the samples of exhaled air; and displaying the progress of the individual towards the abstinence trend. (see rejection for claim 3).
Regarding claim 21, Utley teaches the method of claim 19 wherein obtaining a plurality of samples of exhaled air comprises sequentially obtaining the plurality of samples of exhaled air (see claim 5).
Regarding claim 24, Utley teaches the method of claim 19 where measuring an amount of exhaled carbon monoxide comprises using a portable sensor (see claim 8). 
Regarding claim 25, Utley teaches the method of claim 19 further comprising altering a therapy provided to the individual in response to identified trends from the dataset (see claim 9).
Regarding claim 26, Utley teaches the method of claim 19 further comprising receiving an input data from the individual and recording a time of the input (see claim 11).
Regarding claim 33, Utley teaches the method of claim 19 wherein identifying trends with respect to peaks comprises identifying trends in a smoking behavior with respect to at least one peak (see claim 18).

Claims 4, 16, 20, 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley as modified by Oike and Brown as applied to claims 3 and 19 above, and further in view of Longley (US 2007/0282226).
Regarding claims 4 and 20, Utley teaches the method of claims 3 and 19 but does not explicitly teach displaying the trends that correlate exhaled carbon monoxide load with respect to time interval.
	Longley does teach a smoking detection device that transmits sensor data to an external device to be displayed ([0041; 0047] teaches recording and displaying data related to smoking the equivalent of the carbon monoxide load taught by Utley and the data can recorded with respect to time)
In view of the teachings of Utley, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the displaying of sensor values such as the carbon monoxide values recorded by the sensor device disclosed by Utley in order to allow for observe the changes in value and make determinations about compliance of the individual with the smoking cessation therapy (Longley [0032])
Regarding claims 16 and 31, Utley teaches the method of claims 3 and 19 but does not explicitly teach transmitting the amount of exhaled carbon monoxide and the collection time associated with each sample of exhaled air to an electronic device.
Longley does teach a smoking detection device that transmits sensor data values and the collection time associated with each sample of exhaled air to an electronic device.(Recorded information can be transferred/transmitted from sensor device 120 to an another electronic/communication device 170 and/or collection device 160 via wireless signal 153/155 see Fig 1 [0041; 0044-0047].  The recorded information includes measurement values from a sensor and also the time of the measurement [0077]) 
In view of the teachings of Longley, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the transmitting sensor data (such as the data from the carbon monoxide sensor from Utley) to an electronic device as is disclosed by Longley to the smoking detection method taught by Utley in order to allow for additional analysis of the data by the electronic device (Longley [0047]).  

Claims 6, 7, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley as modified by Oike and Brown as applied to claims 3 and 19 above, and further in view of Akin (US 5,021,457).
Regarding claims 6 and 22, Utley teaches the method of claim 3 and obtaining a plurality of samples of exhaled air but does not explicitly teach generating a signal to the individual to provide at least one sample of exhaled air 
	Akin does teach smoking cessation method that generates a signal to the individual to provide at least one sample of exhaled air (col 4 lines 29-33).
In view of the teachings of Akin, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the signal to provide a sample of exhaled air/test for carbon monoxide as is disclosed by Akin to the method taught by Utley in order to randomly test the person trying to quit smoking in away that prevents the individual from being deceptive about their smoking behavior.
Regarding claims 7 and 23, Utley teaches the method of claims 3 and  19 and Akin further teaches obtaining a plurality of samples of exhaled air comprises alerting the individual on a repeating basis to provide the sample of exhaled air over the period of time (see claim 6 above).

Claims 13 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley as modified by Oike and Brown as applied to claims 3 and 19 above, and further in view Schwarz (US 4,615,681).
Regarding claims 13 and 28, Utley teaches the method of claims 3 and 19 but does not explicitly teach further comprising displaying a number of cigarettes avoided by the individual.  
Schwarz does teach a smoking cessation device that determines a number of cigarettes avoided by the individual; displays a number of cigarettes avoided by the individual (Schwarz teaches cigarette case that monitors when a user can take a cigarette based on the cessation program but does not take one – ie skipped/avoided cigarette and increments a counter by 1 when this event occurs see col 17 line 51 to col 18 line 43.  Col 4 lines 38-42 indicates the number of skipped cigarettes is equivalent of the number of times the lid to the case was not opened during the authorized time and col 8 lines 38-46 indicates the number times the dispenser was not opened can be displayed on the counter/LCD)
In view of the teachings of Schwarz, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method for determining and displaying the number of skipped cigarettes as is disclosed by Schwarz to the method taught by Utley in order to provide additional positive feedback about the users successes in reducing the number of cigarettes (see Scharz col 5 lines 18-25)
Claims 17 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utley as modified by Oike and Brown as applied to claims 3 and 19 above, and further in view Williams (US 2008/0126277).
Regarding claims 17 and 32, Utley teaches the method of claim 3 but does not explicitly teach obtaining a result of a behavioral questionnaire from the individual and displaying the result of the behavioral questionnaire over the interval of time.
Williams teaches a behavioral monitoring system for reducing smoking ([0003]) that obtains a result of a behavioral questionnaire from the individual and displaying the result of the behavioral questionnaire over the interval of time (Users can receive questionnaires/surveys asking information such as the number of cigarettes smoked [0139] and the results of surveys can be compiled and displayed in reports based on a corresponding time period [0126] see also Fig 28-54.  Though the reports are directed to answers related to a weight survey, it would be obvious to one of ordinary skill in the art that similar reports can be generated for smoking related surveys in order to assess how the patient/user is doing with meeting their goals to quit smoking).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792